Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of 4 January, 2016 is by
and between ARRIS GROUP, INC., a Delaware corporation (the “Company”), and
Timothy O’Loughlin (“Executive”).

WHEREAS, Executive and the Company want to enter into a written agreement
providing for the terms of Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the foregoing recital and of the mutual
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Employment. Executive agrees to enter into the continued employment of the
Company, and the Company agrees to employ Executive, on the terms and conditions
set forth in this Agreement. Executive agrees during the term of this Agreement
to devote substantially all of his/her business time, efforts, skills and
abilities to the performance of his duties as stated in this Agreement and to
the furtherance of the Company’s business.

Executive’s initial job title will be President, North American Sales and his
duties will be those as are designated, directly or indirectly, by the Chief
Executive Officer of the Company. Executive further agrees to serve, without
additional compensation, as an officer or director, or both, of any subsidiary,
division or affiliate of the Company or any other entity in which the Company
holds an equity interest, provided, however, that (a) the Company shall
indemnify Executive from liabilities in connection with serving in any such
position to the same extent as his indemnification rights pursuant to the
Company’s Certificate of Incorporation, By-laws and applicable Delaware law, and
(b) such other position shall not materially detract from the responsibilities
of Executive pursuant to this Section 1 or his ability to perform such
responsibilities.

2. Compensation.

(a) Base Salary. During the term of Executive’s employment with the Company
pursuant to this Agreement, the Company shall pay to Executive as compensation
for his services an annual base salary of not less than $450,000 (“Base
Salary”). Executive’s Base Salary will be payable in arrears (no less frequently
than monthly) in accordance with the Company’s normal payroll procedures and
will be reviewed annually and subject to upward adjustment at the discretion of
the Chief Executive Officer and Compensation Committee, but will not be lowered
except in connection with reductions applied to all executive officers.

(b) Incentive Bonus. During the term of Executive’s employment with the Company
pursuant to this Agreement, Executive’s incentive compensation program shall be
determined by the Company in its discretion with a target bonus equal to 80% of
Base Salary, and allowing for payment of up to 200% of target thereafter.
Executive’s bonus, if any, shall be payable as soon after the end of each
calendar year to which it relates as it can be determined, but in any event
within two and one-half (2-1/2) months thereafter.

 



--------------------------------------------------------------------------------

(c) Executive Perquisites. During the term of Executive’s employment with the
Company pursuant to this Agreement, Executive shall be entitled to receive such
executive perquisites and fringe benefits as are provided to the executives in
comparable positions and their families under any of the Company’s plans and/or
programs in effect from time to time and such other benefits as are customarily
available to executives of the Company and their families, including without
limitation vacations and life, medical and disability insurance. For the
purposes of clarity, Executive will be eligible to participate in the Company’s
currently available defined contribution plans, but not the Company’s defined
benefit plans (which the Company has frozen).

(d) Tax Withholding. The Company has the right to deduct from any compensation
payable to Executive under this Agreement social security (FICA) taxes and all
federal, state, municipal or other such taxes or charges as may now be in effect
or that may hereafter be enacted or required.

(e) Expense Reimbursements. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the course of
performing his duties hereunder, including but not limited to reasonable travel
expenses for Executive. As a condition to such payment or reimbursement,
however, Executive shall maintain and provide to the Company reasonable
documentation and receipts for such expenses. Such payments and reimbursements
shall be made as soon as administratively practicable following submission of
reasonable documentation and receipts for such expenses but all such payments
and reimbursements shall be made no later than the last day of the calendar year
following the calendar year in which Executive incurs the reimbursable expense.

3. Term. Unless sooner terminated pursuant to Section 4 of this Agreement, and
subject to the provisions of Section 5 hereof, the term of employment under this
Agreement shall commence as of the date hereof and shall continue for a period
of one year. The term automatically shall be extended by one day for each day of
employment hereunder. Notwithstanding the foregoing the term of employment under
this agreement shall terminate, if it has not terminated earlier, without
further action on the part of the Company or Executive upon Executive’s 65th
birthday.

4. Termination. Notwithstanding the provisions of Section 3 hereof, but subject
to the provisions of Section 5 hereof, Executive’s employment under this
Agreement shall terminate as follows:

(a) Death. Executive’s employment shall terminate upon the death of Executive,
provided, however, that the Company shall continue to pay no less frequently
than monthly (in accordance with its normal payroll procedures) the Base Salary
to Executive’s estate for a period of three months after the date of Executive’s
death.

(b) Termination for Cause. The Company may terminate Executive’s employment at
any time for “Cause” (as hereinafter defined) by delivering a written
termination notice to Executive. For purposes of this Agreement, “Cause” shall
mean any of: (i) Executive’s

 

2



--------------------------------------------------------------------------------

conviction of a felony or a crime involving moral turpitude; (ii) Executive’s
commission of an act constituting fraud, deceit or material misrepresentation
with respect to the Company; (iii) Executive’s embezzlement of funds or assets
from the Company; (iv) Executive’s harassment or mistreatment of a Company
employee or contractor or other misconduct, which if generally known would
cause, as determined in good faith by the Company’s Board of Directors, the
Company embarrassment with its customers or the public generally;
(v) Executive’s addiction to any alcoholic, controlled or illegal substance or
drug; (vi) Executive’s commission of any act or omission which would give the
Company the right to terminate Executive’s employment under applicable law; or
(vii) Executive’s failure to correct or cure any material breach of or default
under this Agreement within ten days after receiving written notice of such
breach or default from the Company.

(c) Termination Without Cause. The Company may terminate Executive’s employment
at any time by delivering a written termination notice to Executive.

(d) Termination by Executive. Executive may terminate his employment at any time
by delivering ninety days prior written notice to the Company; provided,
however, that the terms, conditions and benefits specified in Section 5 hereof
shall apply or be payable to Executive only if such termination occurs as a
result of an uncured material breach by the Company of any provision of this
Agreement.

(e) Termination Following Disability. In the event Executive becomes mentally or
physically impaired or disabled and is unable to perform his material duties and
responsibilities hereunder for a period of at least ninety days in the aggregate
during any one hundred twenty consecutive day period, the Company may terminate
Executive’s employment by delivering a written termination notice to Executive.
Notwithstanding the foregoing, Executive shall continue to receive his full
salary and benefits under this Agreement for a period of six months after the
effective date of such termination with his base salary payable in arrears no
less frequently than monthly in accordance with the Company’s normal payroll
procedures and continued benefits on a monthly basis through such time.

(f) Payments. Following any expiration or termination of this Agreement and
Executive’s employment hereunder, in addition any amounts owed pursuant to
Section 5 hereof, the Company shall pay to Executive all amounts earned by
Executive hereunder prior to the date of such expiration and termination, as
soon as administratively practicable following the date of termination of
Executive’s employment, in the normal course consistent with the provisions of
this Agreement. Additionally, subject to Executive’s continued compliance with
Sections 7, 8 and 9 of this Agreement, if Executive terminates his employment
with the Company without Good Reason on or after the date Executive attains age
62 (provided Executive has no less than 10 years of actual continuous service
with Company following the date hereof as of such termination), all of
Executive’s stock options and equity awards outstanding at termination of
Executive’s employment shall continue to vest for four (4) years after the
termination as if Executive remained employed through such time, and such stock
options shall remain outstanding through the original expiration date of the
stock options (disregarding any earlier expiration date based on Executive’s
termination of employment).

 

3



--------------------------------------------------------------------------------

5. Certain Termination Benefits. Subject to Section 6(a) hereof, in the event
(i) the Company terminates Executive’s employment without cause pursuant to
Section 4(c) or (ii) Executive terminates his employment pursuant to Section
4(d) after a material breach by the Company (which the Company fails to cure
within thirty days after written notice of such breach from Executive):

(a) Base Salary and Bonus. The Company shall continue to pay to Executive his
Base Salary (as in effect as of the date of such termination) no less frequently
than monthly in accordance with the Company’s normal payroll procedures,
beginning with the first payroll date after the date of termination of
Executive’s employment and continuing for twelve (12) months immediately
following the termination. The Company also shall pay to Executive (i) a bonus
for the fiscal year in which the termination occurs based upon the actual
results for such fiscal year reduced on a pro rata basis to reflect only the
portion of the year prior to the end of the month in which the termination
occurs (e.g., in the event of a termination in March, Executive would receive
1/4 of the amount that he otherwise would receive), and (ii) an amount equal to
the average bonus received, or to be received, by Executive with respect to the
three most recently completed fiscal years of the Company (e.g., if Executive
has received, or been entitled to receive, bonuses for two fiscal years, it
would be the average of those two bonuses) or, if Executive has not yet
received, or been entitled to receive, a bonus with respect to a completed
fiscal year, an amount equal to Executive’s target bonus for the current fiscal
year. The Company will pay all such bonus amounts as soon as they reasonably can
be calculated, but in all events within two and one-half (2 1⁄2) months of the
end of the fiscal year in which the termination occurs. Notwithstanding the
foregoing, all payments to be made or benefits to be provided under this Section
are subject to the provisions of Section 5(g) below.

(b) Stock. Subject to Section 10 hereof, on and as of the effective date of the
termination of employment, all of Executive’s outstanding stock options and
restricted stock grants under the Company’s stock option and other benefit plans
shall immediately vest. Additionally, all of Executive’s outstanding stock
options shall remain outstanding until the original expiration date of the stock
options (disregarding any earlier expiration date based on Executive’s
termination of employment).

(c) Limitation. Notwithstanding the foregoing, with respect to a termination
occurring during the two year period commencing the day after the award date of
Executive’s initial equity grants following employment by the Company, the
amount payable to Executive pursuant to Section 5(a) shall be reduced, but not
below zero, on a dollar-for-dollar basis by the value of any equity-related
awards that vests as a result of Section 5(b) or similar provisions in any
equity-related benefit plans.

(d) Life Insurance. The Company shall continue to provide Executive on a monthly
basis with group and additional life insurance coverage, no less frequently than
monthly, for a period of twelve (12) months immediately following termination of
employment.

(e) Medical Insurance. The Company shall continue to provide Executive and his
family with group medical insurance coverage, no less frequently than monthly,
under the Company’s medical plans (as the same may change from time to time) or
other substantially similar health insurance for a period of twelve (12) months
immediately following termination of employment.

 

4



--------------------------------------------------------------------------------

(f) Group Disability. The Company shall continue to provide Executive coverage,
no less frequently than monthly, under the Company’s group disability plan for a
period of twelve (12) months immediately following termination of employment
(subject in the case of long-term disability to the availability of such
coverage under Company’s insurance policy).

(g) Section 409A. Notwithstanding any other provisions of this Agreement, it is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement and which is considered to be nonqualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), will be provided and paid in a manner, and at
such time, as complies with Section 409A of the Code. For purposes of this
Agreement, all rights to payments and benefits hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code. If Executive is a key employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
and any of Company’s stock is publicly traded on an established securities
market or otherwise, then the payment of any amount or provision of any benefit
under this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be deferred for six
(6) months after the Termination Date or, if earlier, Executive’s death (the
“409A Deferral Period”), as required by Section 409A(a)(2)(B)(i) of the Code. In
the event payments are otherwise due to be made in installments or periodically
during such 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event, benefits are otherwise to be provided
hereunder during such 409A Deferral Period, any such benefits may be provided
during the 409A Deferral Period at Executive’s expense, with Executive having a
right to reimbursement for such expense from the Company as soon as the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled. For purposes of this Agreement, Executive’s termination of
employment shall be construed to mean a “separation from service” within the
meaning of Section 409A of the Code where it is reasonably anticipated that no
further services will be performed after such date or that the level of bona
fide services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed over the immediately
preceding thirty-six (36)-month period. Without limitation, if any payment or
benefit which is provided pursuant to or in connection with this Agreement and
which is considered to be nonqualified deferred compensation subject to Section
409A of the Code fails to comply with Section 409A of the Code, and Executive
incurs any additional tax, interest and penalties under Section 409A of the
Code, Company will pay Executive an additional amount so that, after paying all
taxes, interest and penalties on such additional amount, Executive has an amount
remaining equal to such additional tax, interest and penalties. All payments to
be made to Executive pursuant to the immediately preceding sentence shall be
payable no later than when the related taxes, interest and penalties are to be
remitted. Any right to reimbursement incurred due to a tax audit or litigation
addressing the existence or amount of any tax liability addressed in the
immediately

 

5



--------------------------------------------------------------------------------

preceding sentence must be made no later than when the related taxes, interest
and penalties that are the subject of the audit or litigation are to be remitted
to the taxing authorities or, where no such taxes, interest and penalties are
remitted, within thirty (30) days of when the audit is completed or there is a
final non-appealable settlement or resolution of the litigation.

(h) Offset. Any fringe benefits received by Executive in connection with any
other employment that are reasonably comparable, but not necessarily as
beneficial, to Executive as the fringe benefits then being provided by the
Company pursuant to this Section 5, shall be deemed to be the equivalent of, and
shall terminate the Company’s responsibility to continue providing, the fringe
benefits then being provided by the Company pursuant to this Section 5. The
Company acknowledges that if Executive’s employment with the Company is
terminated, Executive shall have no duty to mitigate damages.

(i) General Release. Acceptance by Executive of any amounts pursuant to this
Section 5 shall constitute a full and complete release by Executive of any and
all claims Executive may have against the Company, its officers, directors and
affiliates, including, but not limited to, claims she might have relating to
Executive’s cessation of employment with the Company; provided, however, that
there may properly be excluded from the scope of such general release the
following:

(i) claims that Executive may have against the Company for reimbursement of
ordinary and necessary business expenses incurred by him during the course of
his employment;

(ii) claims that may be made by the Executive for payment of Base Salary, fringe
benefits or restricted stock or stock options properly due to him; or

(iii) claims respecting matters for which the Executive is entitled to be
indemnified under the Company’s Certificate of Incorporation or Bylaws,
respecting third party claims asserted or third party litigation pending or
threatened against the Executive.

Notwithstanding the foregoing, as a condition to the payment to Executive of any
amounts pursuant to this Section 5, Executive shall execute and deliver to the
Company a release in the customary form then being used by the Company, which
may include non-disparagement and confidentiality agreements. In exchange for
such release, the Company shall, if Executive’s employment is terminated without
Cause, provide a release to Executive, but only with respect to claims against
Executive which are actually known to the Company as of the time of such
termination. Executive will be required to execute and not revoke the Company’s
standard written release of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company (other than as described above) no later than thirty
(30) days following Executive’s termination of employment (or such later time as
the Company may permit). If the Executive does not provide such release, with
the period for revoking same having already expired, then Company shall not be
required to pay any further amounts pursuant to this Section 5 and Executive
will be required to return to the Company any amounts previously paid pursuant
to this Section 5.

 

6



--------------------------------------------------------------------------------

6. Effect of Change in Control.

(a) If within one year following a “Change of Control” (as hereinafter defined),
Executive terminates his employment with the Company for Good Reason (as
hereinafter defined) or the Company terminates Executive’s employment for any
reason other than Cause, death or disability, the Company shall pay to
Executive: (1) an amount equal to one times the Executive’s Base Salary as of
the date of termination; (2) an amount equal to one times the average annual
cash bonus paid to Executive for the two fiscal years immediately preceding the
date of termination (and a pro rata portion for any partial year); (3) all
benefits under the Company’s various benefit plans, including group healthcare,
dental and life, for the period equal to twelve months from the date of
termination; and (4) subject to Section 10 hereof, on and as of the effective
date of the termination of employment, all of Executive’s outstanding stock
options and restricted stock grants under the Company’s stock option and other
benefit plans shall immediately vest. The Company shall pay the amounts set
forth in (1) and (2) above in one lump sum payment as soon as administratively
practicable (and within thirty (30) days) following Executive’s termination of
employment. The benefits provided under (3) above shall be provided no less
frequently than monthly following the date of termination of employment.
Additionally, Executive’s outstanding stock options shall remain outstanding
until the original expiration date of the stock options (disregarding any
earlier expiration date based on Executive’s termination of employment).
Notwithstanding the foregoing, all payments to be made and benefits to be
provided under this Section are subject to the provisions of Section 5(g) above.

(b) “Change of Control” shall mean the date as of which: (i) there shall be
consummated (1) any consolidation or merger of ARRIS International plc, as
parent corporation of the Company (“Parent”), to which the Parent is not the
continuing or surviving corporation or pursuant to which Parent’s ordinary
shares would be converted into cash, securities or other property, other than a
merger of the Parent in which the holders of the Parent’s ordinary shares
immediately prior to the merger own more than 50% of the total fair market value
or total voting power of the continuing or surviving entity, or (2) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Parent or
(ii) the stockholders of the Parent approve any plan or proposal for the
liquidation or dissolution of the Parent; or (iii) any person, as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of 30% or more of the Parent’s
outstanding ordinary shares (in a single transaction or within twelve
(12) months from the date of the final acquisition) or (iv) during any one year,
individuals who at the beginning of such period constitute the entire Board of
Directors of the Parent shall cease for any reason to constitute a majority
thereof unless the appointment, election, or the nomination for election by the
Parent’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors still then in office who were directors at the
beginning of the period. This definition of “Change in Control” is intended to
comply with the definition of a change in the ownership or effective control of
the Parent or in the ownership of a substantial portion of the assets of the
Parent within the meaning of Section 409A(a)(2)(A)(v) of the Code and shall be
construed consistent with that intent.

 

7



--------------------------------------------------------------------------------

(c) “Good Reason” shall mean any of the following actions taken by the Company
without the Executive’s written consent after a Change of Control:

(i) A reduction by the Company in the Executive’s Base Salary as in effect on
the date of a Change of Control or Potential Change of Control, or as the same
may be increased from time to time during the term of her Agreement;

(ii) The Company shall require the Executive to be based anywhere other than at
the location where the Executive is based on the date of a Change of Control or
Potential Change of Control, or if Executive agrees to such relocation, the
Company fails to reimburse the Executive for moving and all other expenses
reasonably incurred with such move;

(iii) The Company shall fail to continue in effect any Company-sponsored plan or
benefit that is in effect on the date of a Change of Control or Potential Change
of Control, that provides (A) incentive or bonus compensation, (B) fringe
benefits such as vacation, medical benefits, life insurance and accident
insurance, (C) reimbursement for reasonable expenses incurred by the Executive
in connection with the performance of duties with the Company, or (D) retirement
benefits such as a Code Section 401(k) plan, except to the extent that such
plans taken as a whole are replaced with substantially comparable plans;

(iv) Any material breach by the Company of any provision of this Agreement; and

(v) Any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company effected in accordance with the provisions of
Section 6.

(d) “Potential Change of Control” shall mean the date as of which (1) the Parent
enters into an agreement the consummation of which, or the approval by
shareholders of which, would constitute a Change of Control; (ii) proxies for
the election of Directors of the Parent are solicited by anyone other than the
Parent; (iii) any person (including, but not limited to, any individual,
partnership, joint venture, corporation, association or trust) publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or (iv) any other event
occurs which is deemed to be a Potential Change of Control by the Board of the
Parent and the Board of the Parent adopts a resolution to the effect that a
Potential Change of Control has occurred.

(e) If the payments to Executive pursuant to this Agreement (when considered
with all other payments made to Executive as a result of a termination of
employment that are subject to Section 280G of the Code) (the amount of all such
payments, collectively, the “Parachute Payment”) result in Executive becoming
liable for the payment of any excise taxes pursuant to section 4999 of the Code
(“280G Excise Tax”), Executive will receive the greater on an after-tax basis of
(i) the severance benefits payable pursuant to this Agreement or (ii) the
severance benefits payable pursuant to this Agreement as reduced to avoid
imposition of the 280G Excise Tax (the “Conditional Capped Amount”).

 

8



--------------------------------------------------------------------------------

Not more than fourteen (14) days following the termination of employment the
Company will notify Executive in writing (A) whether the severance benefits
payable pursuant to this Agreement when added to any other Parachute Payments
payable to Executive exceed an amount equal to 299% (the “299% Amount”) of
Executive’s “base amount” as defined in Section 280G(b)(3) of the Code, (B) the
amount that is equal to the 299% Amount, (C) whether the severance benefit
described in this Agreement or the Conditional Capped Amount pursuant to clause
(ii) above is greater on an after-tax basis and (C) if the Conditional Capped
Amount is the greater amount, the amount that the severance benefits payable
pursuant to this Agreement must be reduced to equal such amount.

The calculation of the 299% Amount, the determination of whether the termination
benefits described in clause (i) above or the Conditional Capped Amount
described in clause (ii) above is greater on an after-tax basis and, if the
Conditional Capped Amount in clause (ii) is the greater amount, the
determination of how much Executive’s termination benefits must be reduced in
order to avoid application of the 280G Excise Tax will be made by the Company’s
public accounting firm in accordance with section 280G of the Code or any
successor provision thereto. For purposes of making the reduction of amounts
payable under this Agreement, such amounts shall be eliminated in the following
order: (1) any cash compensation, (2) any health or welfare benefits, (3) any
equity compensation, and (4) any other payments hereunder. Reductions of such
amounts shall take place in the chronological order with respect to which such
amounts would be paid from the date of the termination of employment absent any
acceleration of payment. If the reduction of the amounts payable hereunder would
not result in a reduction of the Parachute Payments to the Conditional Capped
Amount, no amounts payable under this Agreement shall be reduced pursuant to
this provision. The costs of obtaining such determination will be borne by the
Company.

7. Non-Competition.

(a) As used in this Section:

“Business of Company” means providing products and services to broadband
internet service providers which support a full range of integrated voice, video
and high-speed data services to the subscribers of such providers.

“Restricted Period” means the period beginning on the Termination Date and
ending twelve (12) months after the Termination Date.

“Restricted Territory” means, and is limited to, the following Metropolitan
Statistical Areas: (1) Atlanta - Sandy Springs - Roswell, GA, (2) Denver -
Aurora - Lakewood, CO, (3) Portland - Vancouver - Hillsboro, OR-WA,
(4) Philadelphia - Camden - Wilmington, PA-NJ-DE-MD, (5) New York - Newark -
Jersey City, NY-NJ-PA, (6) San Francisco - Oakland - Hayward, CA, (7) Los
Angeles - Long Beach -

 

9



--------------------------------------------------------------------------------

Anaheim, CA, (8) St. Louis, MO-IL, (9) San Diego - Carlsbad, CA, (1) San Jose -
Sunnyvale - Santa Clara, CA, and (11) Columbus, OH, and (12) Boston - Cambridge
- Newton MA-NH. Executive acknowledges and agrees that this is the area in which
the Company does business at the time of execution of this Agreement, and in
which Executive will have responsibility, at a minimum, on behalf of the
Company.

“Material Contact” means contact in person, by telephone or by paper or
electronic correspondence, in furtherance of the business interests of Company.

(b) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, within the Restricted Territory, perform
services on his own behalf or on behalf of any other person or entity, which are
the same as or similar to those he provided to Company and which support any
business activities which compete with the Business of Company.

(c) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, directly or indirectly, solicit any
actual or prospective customers of Company with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of Company.

(d) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, directly or indirectly, solicit any
actual or prospective vendor of Company with whom Executive had Material
Contact, for the purpose of providing products or services in support of any
business activities which compete with the Business of Company.

(e) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, directly or indirectly, solicit or
induce any employee or independent contractor of Company with whom Executive had
Material Contact to terminate such employment or contract with Company.

Notwithstanding the foregoing, it is understood and agreed that, without
limitation on other available remedies, the restrictions on Executive set forth
in this Section 7(b), (c), (d) and (e) hereof shall not be applicable at any
time that Company is in breach of its contractual obligations to Executive under
this Agreement following the thirty (30) days after being notified in writing by
Executive of such breach and failure of Company to cure same. In the event
Company cures such breach, the restrictions set forth in Sections 7(b), (c), (d)
and (e) hereof shall continue pursuant to their terms as if such breach never
occurred.

8. Nondisclosure of Trade Secrets. During the term of this Agreement, Executive
will have access to and become familiar with various trade secrets and
proprietary and confidential information of the Company, its subsidiaries and
affiliates, including, but not limited to, processes, designs, computer
programs, compilations of information, records, sales procedures, customer
requirements, pricing techniques, product plans, marketing plans, strategic

 

10



--------------------------------------------------------------------------------

plans, customer lists, methods of doing business and other confidential
information (collectively, referred to as “Trade Secrets”) which are owned by
the Company, its subsidiaries and/or affiliates and regularly used in the
operation of its business, and as to which the Company, its subsidiaries and/or
affiliates take precautions to prevent dissemination to persons other than
certain directors, officers and employees. Executive acknowledges and agrees
that the Trade Secrets (1) are secret and not known in the industry; (2) give
the Company or its subsidiaries or affiliates an advantage over competitors who
do not know or use the Trade Secrets; (3) are of such value and nature as to
make it reasonable and necessary to protect and preserve the confidentiality and
secrecy of the Trade Secrets; and (4) are valuable, special and unique assets of
the Company or its subsidiaries or affiliates, the disclosure of which could
cause substantial injury and loss of profits and goodwill to the Company or its
subsidiaries or affiliates. Executive may not use in any way or disclose any of
the Trade Secrets, directly or indirectly, either during the term of this
Agreement or at any time thereafter, except as required in the course of his
employment under this Agreement, if required in connection with a judicial or
administrative proceeding, or if the information becomes public knowledge other
than as a result of an unauthorized disclosure by the Executive. All files,
records, documents, information, data and similar items relating to the business
of the Company, whether prepared by Executive or otherwise coming into her
possession, will remain the exclusive property of the Company and may not be
removed from the premises of the Company under any circumstances without the
prior written consent of the Board (except in the ordinary course of business
during Executive’s period of active employment under this Agreement), and in any
event must be promptly delivered to the Company upon termination of Executive’s
employment with the Company. Executive agrees that upon his receipt of any
subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person,
Executive shall timely notify and promptly hand deliver a copy of the subpoena,
process or other request to the Board. For this purpose, Executive irrevocably
nominates and appoints the Company (including any attorney retained by the
Company), as his true and lawful attorney-in-fact, to act in Executive’s name,
place and stead to perform any act that Executive might perform to defend and
protect against any disclosure of any Trade Secrets.

9. Return of Profits. In the event that Executive violates any of the provisions
of Sections 7 or 8 hereof or fails to provide the notice required by Section
4(d) hereof, the Company shall be entitled to receive from Executive the
profits, if any, received by Executive upon exercise of any Company granted
stock options or stock appreciation rights or upon lapse of the restrictions on
any grant or restricted stock to the extent such options or rights were
exercised, or such restrictions lapsed, subsequent to six months prior to the
termination of Executive’s employment. In addition, payments under this
Agreement shall be subject to (a) any applicable law or regulation, stock
exchange rule, or policy required by the foregoing providing for recoupment or
clawback, and (b) any recoupment or clawback policy of the Company in effect on
or after the date hereof (or the date of any amendment hereto).

10. Severability. The parties hereto intend all provisions of Sections 7, 8 and
9 hereof to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of Sections 7, 8 or 9 hereof is too broad to be enforced as written,
the parties intend that the court reform the provision to such narrower scope as
it determines to be reasonable and enforceable. In addition, however, Executive
agrees

 

11



--------------------------------------------------------------------------------

that the nonsolicitation and nondisclosure agreements set forth above each
constitute separate agreements independently supported by good and adequate
consideration shall be severable from the other provisions of, and shall
survive, this Agreement. The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants of Executive contained in the nonsolicitation and nondisclosure
agreements. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
constituted a part of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or enforceable provision as may be possible and be legal,
valid and enforceable.

11. Arbitration—Exclusive Remedy.

(a) The parties agree that the exclusive remedy or method of resolving all
disputes or questions arising out of or relating to this Agreement shall be
arbitration. Arbitration shall be held in Atlanta, Georgia by three arbitrators,
one to be appointed by the Company, a second to be appointed by Executive, and a
third to be appointed by those two arbitrators. The third arbitrator shall act
as chairman. Any arbitration may be initiated by either party by written notice
(“Arbitration Notice”) to the other party specifying the subject of the
requested arbitration and appointing that party’s arbitrator.

(b) If (i) the non-initiating party fails to appoint an arbitrator by written
notice to the initiating party within ten days after the Arbitration Notice, or
(ii) the two arbitrators appointed by the parties fail to appoint a third
arbitrator within ten days after the date of the appointment of the second
arbitrator, then the American Arbitration Association, upon application of the
initiating party, shall appoint an arbitrator to fill that position.

(c) The arbitration proceeding shall be conducted in accordance with the rules
of the American Arbitration Association. A determination or award made or
approved by at least two of the arbitrators shall be the valid and binding
action of the arbitrators. The costs of arbitration (exclusive of the expense of
a party in obtaining and presenting evidence and attending the arbitration and
of the fees and expenses of legal counsel to a party, all of which shall be
borne by that party) shall be borne by the Company only if Executive receives
substantially the relief sought by him in the arbitration, whether by
settlement, award or judgment; otherwise, the costs shall be borne equally
between the parties. The arbitration determination or award shall be final and
conclusive on the parties, and judgment upon such award may be entered and
enforced in any court of competent jurisdiction. To the extent the Company is
required to reimburse Executive for any such cost, fees and expenses, the
Company shall reimburse such costs, fees and expenses within 90 days following
the final determination, award, judgment or settlement.

 

12



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
must be in writing and must be either (i) personally delivered, (ii) mailed by
registered or certified mail, postage prepaid with return receipt requested,
(iii) delivered by overnight express delivery service or same-day local courier
service, or (iv) delivered by facsimile transmission, to the address set forth
below, or to such other address as may be designated by the parties from time to
time in accordance with this Section 12(a):

 

If to the Company:

  

ARRIS Group, Inc.

  

3871 Lakefield Drive

  

Suwanee, Georgia 30024

  

Attention: Secretary

If to Executive:

  

To the last known address of Executive in the payroll records of

the Company

Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Mailed notices are
deemed given three business days after mailing. Notices delivered by telex or
facsimile transmission are deemed given upon receipt by the sender of the answer
back (in the case of a telex) or transmission confirmation (in the case of a
facsimile transmission).

(b) Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or written, between the parties with respect to the subject matter
of this Agreement and contains all of the covenants and agreements between the
parties with respect to the subject matter of this Agreement.

(c) Modification. No change or modification of this Agreement is valid or
binding upon the parties, nor will any waiver of any term or condition in the
future be so binding, unless the change or modification or waiver is in writing
and signed by the parties to this Agreement.

(d) Governing Law and Venue. The parties acknowledge and agree that this
Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Georgia. This Agreement is governed by, and
construed in accordance with, the laws of the State of Georgia. If any action is
brought to enforce or interpret this Agreement, venue for the action will be in
Georgia.

(e) Counterparts. This Agreement may be executed in counterparts, each of which
constitutes an original, but all of which constitutes one document.

(f) Costs. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, each party shall bear its own costs and
expenses.

 

13



--------------------------------------------------------------------------------

(g) Estate. If Executive dies prior to the expiration of the term of employment
or during a period when monies are owing to him, any monies that may be due him
from the Company under this Agreement as of the date of her death shall be paid
to his estate and as when otherwise payable.

(h) Assignment. The Company shall have the right to assign this Agreement to its
successors or assigns. The terms “successors” and “assigns” shall include any
person, corporation, partnership or other entity that buys all or substantially
all of the Company’s assets or all of its stock, or with which the Company
merges or consolidates. The rights, duties and benefits to Executive hereunder
are personal to him, and no such right or benefit may be assigned by him.

(i) Binding Effect. This Agreement is binding upon the parties hereto, together
with their respective executors, administrators, successors, personal
representatives, heirs and permitted assigns.

(j) Waiver of Breach. The waiver by the Company or Executive of a breach of any
provision of this Agreement by Executive or the Company may not operate or be
construed as a waiver of any subsequent breach.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

“Company” ARRIS GROUP, INC. By:  

/s/ R.J. Stanzione

Name:

  R.J. Stanzione Title:   Chairman & CEO “Executive”

/s/ Timothy O’Loughlin

Timothy O’Loughlin

 

15